 



Exhibit 10.4
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (“Agreement”) is effective as of March 1, 2008,
by and between EMMIS OPERATING COMPANY, an Indiana company (“Employer”), and
MICHAEL LEVITAN, an Indiana resident (“Executive”).
RECITALS
     WHEREAS, Employer and its affiliates are engaged in the ownership and
operation of certain radio and television stations, magazines, and related
operations (together, the “Emmis Group”); and
     WHEREAS, Employer desires to employ Executive and Executive desires to be
so employed.
     NOW, THEREFORE, in consideration of the foregoing, the mutual promises and
covenants set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound, hereby agree as follows:
AGREEMENT
     1. Employment Status and Duties. Upon the terms and subject to the
conditions set forth in this Agreement, Employer hereby employs Executive, and
Executive hereby accepts exclusive employment with Employer. During the Term (as
defined herein), Executive shall serve as Executive Vice President — Human
Resources. Executive shall have such duties, functions, authority and
responsibilities as are commensurate with such position. Executive’s services
hereunder shall be performed on an exclusive, full-time basis in a professional,
diligent and competent manner to the best of Executive’s abilities. Executive
shall not undertake any outside employment or business activities without the
prior written consent of Employer. Executive shall be permitted to serve on the
board of charitable or civic organizations so long as such services: (i) are
approved in writing in advance by Employer; and (ii) do not interfere with
Executive’s duties and obligations under this Agreement. It is understood and
agreed that the location for the performance of Executive’s duties and services
pursuant to this Agreement shall be the offices designated by Employer in
Indianapolis, Indiana. If Executive is elected as a Director of Emmis
Communications Corporation, he shall serve in such position without additional
remuneration (unless Employer elects to remunerate “inside directors”) but shall
be entitled to the benefit of indemnification pursuant to the terms of
Section 15.12. Executive shall also serve without additional remuneration as a
director and/or officer of one (1) or more of Employer’s subsidiaries or
affiliates if appointed to such position(s) by Employer and shall also be
entitled to the benefit of indemnification pursuant to the terms of
Section 15.12.
     2. Term. The term of this Agreement shall be for a period of one (1) year
commencing on March 1, 2008, and continuing until February 28, 2009, unless
earlier terminated or extended in accordance with the provisions set forth in
this Agreement (the “Term”). Unless Executive or Employer provides the other
written notice prior to

 



--------------------------------------------------------------------------------



 



December 31 of the then-current Contract Year (as defined below) of such party’s
election not to allow the Agreement to automatically renew, the Agreement shall
automatically renew for successive one year periods. Each year commencing on
March 1 and ending on the last day of February during the Term shall be a
“Contract Year.” Upon failure of either party to make the foregoing election by
December 31, the Term of this Agreement shall be deemed renewed for the Contract
Year commencing the following March 1 and, as used throughout this Agreement,
“Term” shall include such additional Contract Year.
     3. Base Salary; Auto Allowance. Upon the terms and subject to the
conditions set forth in this Agreement, Employer shall pay or cause to be paid
to Executive an annualized base salary (the “Base Salary”), payable pursuant to
Employer’s customary payroll practices and subject to applicable taxes and
withholdings as required by law, for each Contract Year, as set forth below:
     Contract Year commencing March 1, 2008: $280,000
Each additional Contract Year: Executive’s Base Salary for the previous Contract
Year, plus an amount that is equal to the greater of: (a) three percent (3%) of
the Executive’s Base Salary for the previous Contract Year; (b) the percentage
increase in the Revised Consumer Price Index for All Urban Consumers—U.S. Cities
Average, all items (base 1982/84 = 100) as published by the Bureau of Labor
Statistics, U.S. Department of Labor (the “CPI”) which shall be determined by
comparing the CPI for October in the calendar year prior to the year in which
the Base Salary is to be adjusted to the calendar year preceding the
latter-described year; or (c) the percentage increase in the Executive’s Base
Salary as specified in writing by the Compensation Committee of the Board of
Directors of Emmis Communications Corporation (the “Compensation Committee”).
For example and by way of illustration of subsection (b) above, in regard to the
adjustment to be made for the Contract Year commencing March 1, 2009, the
parties would calculate the percentage increase in the CPI from October of 2007
to October 2008. In the event the CPI shall be discontinued, changed, or
otherwise becomes unavailable, the parties will convert to the then-published
index of the Bureau of Labor Statistics so as to continue to calculate
adjustments on the same basis as described above.
     Except as otherwise set forth herein, Employer shall have no obligation to
pay Executive the Base Salary for any periods during which Executive fails or
refuses to render services pursuant to this Agreement or for any period
following the expiration or termination of this Agreement. In addition, it is
understood and agreed that Employer may, at its sole election, pay up to ten
percent (10%) of Executive’s Base Salary in Shares (as defined below in
Section 4.3); provided that: (i) Executive is able to sell those Shares on
substantially the same terms and conditions applicable to Employer’s stock
compensation plan in effect through 2005; and (ii) the percentage of Executive’s
Base Salary payable in Shares shall be consistent with, and the exact number of
Shares to be

2



--------------------------------------------------------------------------------



 



awarded to Executive shall be determined in the same manner as that utilized for
other senior management level employees.
     During the Term, Executive shall receive a monthly auto allowance in the
amount of One Thousand Dollars ($1,000) (subject to withholding and applicable
taxes as required by law) consistent with Employer’s policy or practices
regarding such allowances, as such policy or practices may be amended from time
to time during the Term in Employer’s sole and absolute discretion; provided,
however, that in no event shall the auto allowance amount paid to Executive
pursuant to this provision be reduced.
     4. Incentive Compensation.
     4.1 Bonus Amounts. Upon the terms and subject to the conditions set forth
in this Section 4, each Contract Year Executive shall be eligible to receive one
(1) performance bonus in a target amount equivalent to Fifty percent (50%) of
Executive’s Base Salary, and the exact amount of such performance bonus, if any,
shall be determined on the basis of Executive’s attainment of certain
performance and financial goals to be determined by Employer, from time to time,
in its sole and absolute discretion.
     4.2 Payment of Bonus Amounts. Employer shall pay or cause to be paid to
Executive the foregoing bonus amounts if earned according to the terms and
conditions set forth in Section 4.1; provided, that, at the end of each
applicable Contract Year: (i) this Agreement is in full force and effect and has
not been terminated for any reason (other than due to a material breach of this
Agreement by Employer); and (ii) Executive is fully performing all of
Executive’s duties and obligations pursuant to this Agreement and is not in
breach of any of the material terms and conditions of this Agreement. In
addition, it is understood and agreed that Employer may, at its sole election,
pay any bonus amounts earned by Executive pursuant to this Section 4 in cash or
Shares; provided that the Shares evidencing any portion thereof shall be freely
transferable when delivered to Executive, subject to Employer’s securities
trading policy and applicable federal and state law. In the event that Employer
elects pursuant to this Section 4.2 to pay any bonus amounts in Shares, the
percentage of bonus amounts payable in Shares shall be consistent with, and the
exact number of Shares to be awarded to Executive shall be determined in the
same manner as that utilized for senior management level employees. Any bonus
amounts earned by Executive pursuant to the terms and conditions of this
Section 4 shall be paid after the end of the Contract Year for which the bonus
is paid (but in no event later than ninety (90) days after the end of such
Contract Year). Any and all bonus amounts payable by Employer to Executive
pursuant to this Section 4 shall be subject to applicable taxes and withholdings
as required by law.
     4.3 Equity Incentive Compensation. At such time or times each Contract Year
when Employer grants equity incentive compensation to its senior management
level employees (but in no event later than ninety (90) days after February 29,
2008 or, if this Agreement is renewed, in no event later than ninety

3



--------------------------------------------------------------------------------



 



(90) days after the expiration of the previous Contract Year), Executive shall
be granted options and restricted shares as follows:
(i) an option (“Option”) to acquire Twenty-One Thousand Nine Hundred Fifty-Two
(21,952) shares of Class A Common Stock of Emmis Communications Corporation (the
“Shares”); and (ii) Six Thousand Five Hundred Eighty-Five (6,585) restricted
Shares (the “Restricted Shares”).
     Each Option granted pursuant to this Section 4.3 shall: (i) have an
exercise price per share equal to its Fair Market Value (as defined in the
applicable Equity Compensation Plan, or any subsequent equity compensation or
similar plan adopted by Emmis Communications Corporation and generally used to
make equity-based awards to management-level employees of the Emmis Group (the
“Plan”)); (ii) notwithstanding any other provisions in this Agreement, be
granted according to the terms and subject to the conditions of the Plan;
(iii) be evidenced by a written grant agreement containing such terms and
conditions as are generally provided for other management-level employees of the
Emmis Group (including vesting requirements); and (iv) be exercisable for Shares
with such restrictive legends on the certificates in accordance with the Plan
and applicable securities laws. Options granted pursuant to this Section 4.3 are
intended to satisfy the regulatory exemption from the application of Code
Section 409A for certain options for service recipient shares, and they shall be
administered accordingly. Any Restricted Shares granted pursuant to this
Section 4.3 shall be granted according to the terms and subject to the
conditions of the Plan and shall include a restrictive legend as provided for by
the Plan.
     4.4 Completion Bonus. On the condition that Executive remains employed by
Employer, on a full-time, continuous basis, through February 28, 2011, Employer
shall make a cash payment to Executive in an amount equal to the average annual
Base Salary paid to Executive during the Term (“Completion Bonus”), subject to
applicable taxes and withholdings as required by law. The Completion Bonus shall
be paid to Executive within ten (10) days after February 28, 2011 (“Completion
Bonus Payment Date”). Notwithstanding the foregoing, Employer shall pay a
pro-rated portion of the Completion Bonus to Executive within two (2) weeks
after termination of Executive’s employment if the effective date of such
termination is prior to March 1, 2011 and such termination is: (i) due to
Executive’s death, or (ii) on account of Executive’s incapacity pursuant to
Section 11, or (iii) by Employer other than for Cause (as defined below), or
(iv) due to Employer’s election not to renew this Agreement according to its
terms for any Contract Year after February 28, 2009. Such pro-rated portion
shall be based upon the number of calendar days elapsed between March 1, 2008
and the date of termination divided by the total number of calendar days between
March 1, 2008 and February 28, 2011.
     5. Expenses; Travel. Employer shall pay or reimburse Executive for all
reasonable expenses actually incurred or paid by Executive during the Term in
connection with the performance of Executive’s services hereunder upon
presentation of

4



--------------------------------------------------------------------------------



 



expense statements, vouchers or other supporting documentation as Employer may
require of Executive; provided such expenses are otherwise in accordance with
Employer’s policies. Executive shall undertake such travel as may be required in
the performance of Executive’s duties pursuant to this Agreement.
     6. Vacation and Fringe Benefits. Each Contract Year, Executive shall be
entitled to four (4) weeks of paid vacation in accordance with Employer’s
applicable policies and procedures for executive-level employees. Executive
shall also be eligible to participate in and receive the fringe benefits
generally made available to other executive-level employees of Employer in
accordance with and to the extent that Executive is eligible under, the general
provisions of Employer’s fringe benefit plans or programs; provided, however,
Executive understands that these benefits may be increased, changed, eliminated
or added from time to time during the Term as determined in Employer’s sole and
absolute discretion.
     7. Confidential Information.
     7.1 Non-Disclosure. Executive acknowledges that certain information
concerning the business of the Emmis Group and its members (including but not
limited to trade secrets and other proprietary information) is of a highly
confidential nature, and that, as a result of Executive’s employment with
Employer prior to and during the Term, Executive shall receive and develop,
proprietary and confidential information concerning the business of Employer
and/or other members of the Emmis Group which, if known to Employer’s
competitors, would damage Employer, other members of the Emmis Group and their
respective businesses. Accordingly, Executive hereby agrees that during the Term
and thereafter, Executive shall not divulge or appropriate for Executive’s own
use, or for the use or benefit of any third party (other than Employer and its
representatives, or as directed in writing by Employer), any information or
knowledge concerning the business of Employer or any other member of the Emmis
Group which is not generally available to the public other than through the
activities of Executive. Executive further agrees that, immediately upon
termination of Executive’s employment for any reason, Executive shall promptly
surrender to Employer all documents, brochures, plans, strategies, writings,
illustrations, client lists, price lists, sales, financial or marketing plans,
budgets and any and all other materials (regardless of form or character) which
Executive received from or developed on behalf of Employer or any member of the
Emmis Group in connection with Executive’s employment prior to or during the
Term. Executive acknowledges that all such materials shall remain at all times
during the Term and thereafter the sole and exclusive property of Employer and
that nothing in this Agreement shall be deemed to grant Executive any right,
title or interest in such material.
     7.2 Ownership of Materials. Employer shall solely and exclusively own all
rights of every kind and nature in perpetuity and throughout the universe in:
(i) the programs and broadcasts on which Executive appears or for which
Executive renders services to Employer in any capacity; (ii) the results and

5



--------------------------------------------------------------------------------



 



proceeds of Executive’s services pursuant to this Agreement including, without
limitation, those results and proceeds provided in connection with the creation,
development, preparation, writing, editing or production by Executive or any
employee of any member of the Emmis Group of any and all materials, properties
or elements of any and all kinds for the programs on which Executive appears or
for which Executive renders services (whether directly or indirectly); and
(iii) any business, financial, sales or marketing plans and strategies,
documents, presentations, or other similar materials, regardless of kind or
character, each of which Executive acknowledges is a work specially ordered by
Employer which shall be considered to be a “work made for hire” for Employer.
Therefore, Employer shall be the author and copyright owner of the programs on
which Executive appears or for which Executive renders services pursuant to this
Agreement, the broadcasts and tapes or recordings thereof for all purposes
without limitation of any kind, and all materials described in the immediately
preceding sentence. All characters developed for the programs and broadcasts
during the Term shall be solely and exclusively owned by Employer, including all
right, title and interest thereto. The exclusive legal title to all of the
aforesaid works and matters, programs, broadcasts, and materials and all
secondary and derivative rights therein, shall belong, at all times, to Employer
which shall have the right to copyright the same and apply for copyright
registrations and copyright renewal registrations and to make whatever use
thereof that Employer, in its sole and absolute discretion, deems advisable,
including but not limited to rebroadcasts of programs or use of any portions of
any program in the production or broadcast of other programs at any time,
notwithstanding expiration of the Term or termination of this Agreement for any
reason.
     7.3 Injunctive Relief. Executive acknowledges that Executive’s breach of
this Section 7 will cause irreparable harm and damage to Employer, the exact
amount of which will be difficult to ascertain; that the remedies at law for any
such breach would be inadequate; and that the provisions of this Section 7 have
been specifically negotiated and carefully written to prevent such irreparable
harm and damage. Accordingly, if Executive breaches this Section 7, Employer
shall be entitled to injunctive relief (including attorneys’ fees and costs)
enforcing this Section 7 to the extent reasonably necessary to protect
Employer’s legitimate interests, without posting bond or other security.
8. Non-Interference; Non-Competition; Injunctive Relief.
     8.1 Non-Interference. During the Term, and for a period of two (2) years
immediately following the expiration or early termination of the Term for any
reason, Executive shall not, directly or indirectly, take any action (or permit
any action to be taken by an entity with which Executive is associated) which
has the effect of interfering with Employer’s relationship (contractual or
otherwise) with: (i) on-air talent of any member of the Emmis Group; or (ii) any
other employee of any member of the Emmis Group. Without limiting the generality
of the foregoing, Executive specifically agrees that during such time period,
neither Executive nor any entity with which Executive is associated shall
solicit, hire or

6



--------------------------------------------------------------------------------



 



engage any on-air talent or other employee of any member of the Emmis Group or
any other employee of any member of the Emmis Group to provide services for
Executive’s benefit or for the benefit of any other business or entity, or
solicit or encourage them to cease their employment with any member of the Emmis
Group for any reason.
     8.2 Non-Competition. Executive acknowledges the special and unique nature
of Executive’s employment with Employer as a senior management level employee,
and understands that, as a result of Executive’s employment with Employer prior
to and during the Term, Executive has gained and will continue to gain knowledge
of and have access to highly sensitive and valuable information regarding the
operations of Employer and its subsidiaries and affiliated entities, including
but not limited to the Confidential Information described more fully in
Section 7.1. Accordingly, Executive acknowledges Employer’s interest in
preventing the disclosure of such information through the engagement of
Executive’s services by any of Employer’s competitors following the expiration
or termination of the Term for any reason. Consequently, during the Term and for
a period of twelve (12) months immediately following the expiration or
termination of the Term for any reason, Executive shall not engage directly or
indirectly in, or become employed by, serve as an agent or consultant to, or
become an officer, director, partner, principal or shareholder of, any
corporation, partnership or other entity which is engaged in the radio
broadcasting business in any market in which Employer owns or operates a radio
station as of the termination date of Executive’s employment with Employer. As
long as Executive does not engage in any other activity prohibited by the
immediately preceding sentence, Executive’s ownership of less than five percent
(5%) of the issued and outstanding stock of any corporation whose stock is
traded on an established securities market shall not constitute competition with
Employer for the purpose of this Section 8.2.
     8.3 Injunctive Relief. Executive acknowledges and agrees that the
provisions of this Section 8 have been specifically negotiated and carefully
worded in recognition of the opportunities which will be afforded to Executive
by Employer by virtue of Executive’s continued association with Employer during
the Term, and the influence that Executive has and will continue to have over
Employer’s employees, customers and suppliers. Executive further acknowledges
that Executive’s breach of Sections 8.1 or 8.2 herein will cause irreparable
harm and damage to Employer, the exact amount of which will be difficult to
ascertain; that the remedies at law for any such breach would be inadequate; and
that the provisions of this Section 8 have been specifically negotiated and
carefully written to prevent such irreparable harm and damage. Accordingly, if
Executive breaches Sections 8.1 or 8.2, Employer shall be entitled to injunctive
relief (including attorneys’ fees and costs) enforcing Sections 8.1 or 8.2, to
the extent reasonably necessary to protect Employer’s legitimate interests,
without posting bond or other security. Notwithstanding anything to the contrary
contained in this Agreement, if Executive violates Sections 8.1 or 8.2, and
Employer brings legal action for injunctive or other relief, Employer shall not,
as a result of the time involved in obtaining such relief, be deprived of the
benefit of the full period of

7



--------------------------------------------------------------------------------



 



noninterference or non-competition set forth therein. Accordingly, the
obligations set forth in Sections 8.1 or 8.2 shall have the duration set forth
therein, computed from the date such relief is granted but reduced by the time
expired between the date the restrictive period began to run and the date of the
first violation of the obligation(s) by Executive.
     8.4 Construction. Despite the express agreement herein between the parties,
in the event that any provisions set forth in this Section 8 shall be determined
by any court or other tribunal of competent jurisdiction to be unenforceable for
any reason whatsoever, the parties agree that this Section 8 shall be
interpreted to extend only to the maximum extent as to which it may be
enforceable, and that this Section 8 shall be severable into its component
parts, all as determined by such court or tribunal.
9. Termination of Agreement by Employer for Cause.
     9.1 Termination. Employer may terminate this Agreement and Executive’s
employment hereunder for Cause (as defined in Section 9.3 below) in accordance
with the terms and conditions of this Section 9. Following a determination by
Employer that Executive should be terminated for Cause, Employer shall give
written notice (the “Preliminary Notice”) to Executive specifying the grounds
for such termination, and Executive shall have ten (10) days after receipt of
the Preliminary Notice to respond to Employer in writing. If following the
expiration of such ten (10) day period Employer reaffirms its determination that
Executive should be terminated for Cause, such termination shall be effective
upon delivery by Employer to Executive of a final notice of termination (the
“Final Notice”).
     9.2 Effect of Termination. In the event of termination for Cause as
provided in Section 9.1 above:
     (i) Executive shall have no further obligations or liabilities hereunder
except Executive’s obligations under Sections 7 and 8, which shall survive the
termination of this Agreement, and except for any obligations arising in
connection with any conduct of Executive described in Section 9.3;
     (ii) Employer shall have no further obligations or liabilities hereunder,
except that Employer shall, not later than two (2) weeks after the termination
date:
     (a) Pay to Executive all earned but unpaid Base Salary with respect to any
applicable pay period ending on or before the termination date; and
     (b) Pay to Executive any bonus amounts which have been earned on or prior
to the termination date pursuant to

8



--------------------------------------------------------------------------------



 



Section 4, if any, but which remain unpaid as of the termination date.
     9.3 Definition of Cause. For purposes of this Agreement, “Cause” shall be
defined to mean any of the following: (i) Executive’s failure, refusal or
neglect to perform any of Executive’s material duties or obligations under this
Agreement (or any material duties assigned to Executive consistent with the
terms of this Agreement) or abide by any applicable policy of Employer, or
Executive’s breach of any material term or condition of this Agreement, and
continuation of such failure, refusal, neglect, or breach after written notice
and the expiration of a ten (10) day cure period; provided, however, that it is
not the parties’ intention that the Employer shall be required to provide
successive such notices, and in the event Employer has provided Executive with a
notice and opportunity to cure pursuant to this Section 9.3, Employer may
terminate this Agreement for a subsequent breach similar or related to the
breach for which notice was previously given or for a continuing series or
pattern of breaches (whether or not similar or related) without providing notice
and an opportunity to cure; (ii) commission of any felony or any other crime
involving an act of moral turpitude which is harmful to Employer’s business or
reputation; (iii) Executive’s action or omission, or knowing allowance of
actions or omissions, which are in violation of any law or any of the rules or
regulations of the Federal Communications Commission (the “FCC”), or which
otherwise jeopardize any of the licenses granted to Employer or any member of
the Emmis Group in connection with the ownership or operation of any radio or
television station; (iv) theft in any amount; (v) actual or threatened violence
against another employee or individual; (vi) sexual or other prohibited
harassment of others; (vii) unauthorized disclosure or use of trade secrets or
proprietary or confidential information, as described more fully in Section 7.1;
(viii) any action which brings Employer or member of the Emmis Group into public
disrepute, contempt, scandal or ridicule, and which is harmful to Employer’s
business or reputation; and (ix) any matter constituting cause or misconduct
under applicable laws.
10. Termination of Agreement by Employer for Incapacity.
     10.1 Termination. If Executive shall become incapacitated (as defined in
the Employer’s employee handbook or, if that is not applicable, as reasonably
determined by Employer), Employer shall continue to compensate Executive under
the terms of this Agreement without diminution and otherwise without regard to
such incapacity or nonperformance of duties until Executive has been
incapacitated for a cumulative period of six (6) months, at which time Employer
may, in its sole discretion, elect to terminate Executive’s employment. The date
that Executive’s employment terminates pursuant to this section is referred to
herein as the “Incapacity Termination Date.”
     10.2 Obligations after Termination. Executive shall have no further
obligations or liabilities hereunder after an Incapacity Termination Date except
Executive’s obligations under Section 7 and 8 that shall survive the termination
or

9



--------------------------------------------------------------------------------



 



expiration of this Agreement. After an Incapacity Termination Date, Employer
shall have no further obligations or liabilities hereunder except that Employer
shall, not later than two (2) weeks after an Incapacity Termination Date, pay to
Executive those amounts described in Section 9.2(ii). Nothing in this Section 10
or in Section 11 shall affect the amount of any benefits which may be payable to
Executive under any insurance plan or policy maintained by Employer or Executive
or pursuant to any Employer company practice, plan or program applicable to
other senior management level employees of the Emmis Group.
     11. Death of Executive. This Agreement shall terminate immediately upon
Executive’s death. In the event of such termination, Employer shall have no
further obligations or liabilities hereunder except that Employer shall, not
later than two (2) weeks after Executive’s date of death, pay or grant to
Executive’s estate or designated beneficiary those amounts described in
Sections 4.4 and 9.2(ii).
     12. Gross Up for Taxes Imposed Under Code Section 409A.
     12.1 Employer’s Gross-Up Obligation. This Agreement is intended to comply
with Code Section 409A, and it is intended that no amounts payable hereunder
shall be subject to tax under Section 409A. If, however, Executive pays taxes
imposed pursuant to Code Section 409A, Employer shall reimburse Executive to the
extent provided in Section 12.2 or 12.3.
     12.2 Reimbursement by Agreement. If, before Executive’s tax return due date
for the year in which an amount is paid hereunder, (i) Employer reasonably
determines that part or all of the amounts payable pursuant to this Agreement
during the year was subject to taxes under Code Section 409A, or (ii) Executive
reasonably determines that part or all of such amounts was subject to taxes
under Code Section 409A, and Employer agrees with Executive’s determination
(such agreement not to be unreasonably withheld, conditioned or delayed),
Employer shall reimburse Executive for any taxes under Code Section 409A with
respect to such payment and any additional federal, state, or local income or
employment taxes imposed on Executive due to the foregoing reimbursement, so
that the after-tax payment to Executive is equal to the after-tax amount that
Executive would have received if Code Section 409A had not applied. Employer
shall pay the reimbursement required by the preceding sentence only if Executive
provides acceptable proof of payment within sixty (60) days after having paid
the taxes subject to reimbursement. If Executive provides acceptable proof to
Employer within such period, Employer shall pay the reimbursement required by
this Section 12.2 as soon as administratively feasible (and under no
circumstances more than one hundred twenty (120) days) after receiving such
proof.
     12.3 Reimbursement following Audit. If Employer does not report any portion
of the amounts payable to Executive hereunder as subject to taxes under Code
Section 409A, and as a result of a later tax audit by the Internal Revenue
Service, Executive is required to pay taxes under Code Section 409A, Employer

10



--------------------------------------------------------------------------------



 



shall reimburse Executive for any taxes under Code Section 409A with respect to
such payment, any interest and penalties imposed on Executive for the failure to
make timely payment of such taxes (with respect to any period before the end of
the audit), and any additional federal, state, or local income or employment
taxes imposed on Executive due to the foregoing reimbursement, so that the
after-tax payment to Executive is equal to the after-tax amount that Executive
would have received if Code Section 409A had not applied. Employer shall pay the
reimbursement required by the preceding sentence only if Executive provides
acceptable proof of payment within sixty (60) days after having paid the taxes
subject to reimbursement. If Executive provides acceptable proof to Employer
within such period, Employer shall pay the reimbursement required by this
Section 12.3 as soon as administratively feasible (and under no circumstances
more than one hundred twenty (120) days) after receiving such proof.
     13. Adjustments for Changes in Capitalization of Employer. In the event of
any change in Employer’s outstanding Shares during the Term by reason of any
reorganization, recapitalization, reclassification, merger, stock split, reverse
stock split, stock dividend, asset spin-off, share combination, consolidation,
or other event, the number and class of Shares and/or Options and/or Restricted
Shares awarded pursuant to Section 4 (and any applicable Option exercise price)
shall be adjusted by the Compensation Committee in its sole and absolute
discretion and, if applicable, in accordance with the terms of the Plan, the
Option agreement evidencing the grant of the Option, and the restricted stock
agreement evidencing the grant of Restricted Shares. The determination of the
Compensation Committee shall be conclusive and binding. All adjustments pursuant
to this Section shall be made in a manner that does not result in taxation to
the Executive under Code Section 409A.
     14. Notices. All notices, requests, consents and other communications,
required or permitted to be given hereunder, shall be made in writing and shall
be deemed to have been made as of: (a) the date that is three (3) days after the
date of mailing, if sent via the U.S. postal service, first-class,
postage-prepaid, (b) the date that is the next date upon which an overnight
delivery service (Federal Express, UPS or DHL only) will make such delivery, if
sent via such overnight delivery service, first-class, postage prepaid, or
(c) the date such delivery is made, if delivered in person to the notice party
specified below. Such notice shall be delivered as follows (or to such other or
additional address as either party shall designate by notice in writing to the
other in accordance herewith):

         
 
  (i)   If to Employer:
 
       
 
      Ian D. Arnold, Esq.
 
      Corporate Counsel
 
      Emmis Communications Corporation
 
      40 Monument Circle, Suite 700
 
      Indianapolis, Indiana 46204

11



--------------------------------------------------------------------------------



 



         
 
      With a copy to:
 
       
 
      Gary L. Kaseff, Esq.
 
      Executive Vice President and General Counsel
 
      Emmis Communications Corporation
 
      3500 W. Olive Avenue, Suite 1450
 
      Burbank, CA 91505

(ii) If to Executive, to Executive at Executive’s address in the personnel
records of Employer.
15. Miscellaneous.
     15.1 Governing Law. This Agreement shall be governed by, construed and
enforced in accordance with the laws of the State of Indiana without regard to
its conflict of law principles.
     15.2 Payment Delays Required by Code Section 409A. To the extent required
by Code Section 409A(a)(2)(B)(i) and the regulations thereunder, if Executive is
a “specified employee” for purposes of such Section, payments on account of
Executive’s separation from service shall be delayed to the earliest date
permissible under Code Section 409A(a)(2)(B)(i).
     15.3 Captions. The section headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
any of the terms and conditions of this Agreement.
     15.4 Entire Agreement. This Agreement shall supersede and replace, in all
respects, any prior employment agreement entered into between the parties and
any such agreement shall immediately terminate and be of no further force or
effect. For purposes of the preceding sentence, any change in control,
restricted stock, option, and other benefits-related agreement shall not
constitute a “prior employment agreement.”
     15.5 Assignment. This Agreement, and Executive’s rights and obligations
hereunder, may not be assigned by Executive to any third party; provided,
however, that Executive may designate pursuant to Section 15.7 one (1) or more
beneficiaries to receive any amounts that would otherwise be payable hereunder
to Executive’s estate. Employer may assign all or any portion of its rights and
obligations hereunder to any other member of the Emmis Group or to any successor
or assignee of Employer pursuant to a reorganization, recapitalization, merger,
consolidation, sale of substantially all of the assets or stock of Employer, or
otherwise.
     15.6 Amendments; Waivers. Except as expressly provided in the following
sentence, this Agreement cannot be changed, modified or amended, and

12



--------------------------------------------------------------------------------



 



no provision or requirement hereof may be waived, without the written consent of
Executive and Employer. Employer may amend this Agreement to the extent that
Employer reasonably determines that such change is necessary to comply with Code
Section 409A and further guidance thereunder, provided that such change does not
reduce the amounts payable to Executive hereunder. The failure of a party at any
time to require performance of any provision hereof shall in no manner affect
the right of such party at a later time to enforce such provision. No waiver by
a party of the breach of any term or covenant contained in this Agreement,
whether by conduct or otherwise, in any one or more instances, shall be deemed
to be, or construed as, a further or continuing waiver of any such breach or a
waiver of the breach of any other term or covenant contained in this Agreement.
     15.7 Beneficiaries. Whenever this Agreement provides for any payment to
Executive’s estate, such payment may be made instead to such beneficiary as
Executive may have designated in a writing filed with Employer. Executive shall
have the right to revoke any such designation and to re-designate a beneficiary
by written notice to Employer (or to any applicable insurance company).
     15.8 No Obligation to Utilize Services. Employer shall not be obligated to
utilize Executive’s services nor use the results or products of such services
even if Executive is not in default hereunder. Employer may at any time during
the Term, for any reason, elect not to use Executive’s services or have any
further obligations to Executive under this Agreement except as provided in the
next sentence. If Employer elects not to use Executive’s services as permitted
herein, Executive shall be paid Executive’s full compensation as described more
fully in Sections 3 and 4 at the times and in the installments as provided
herein as if Executive had fulfilled Executive’s obligations hereunder through
the Term.
     15.9 Change in Fiscal Year. If, at any time during the Term, Employer
changes its fiscal year, Employer shall make such adjustments to the various
dates and target amounts included herein as are necessary or appropriate,
provided that no such change shall affect the date on which any amount is
payable hereunder.
     15.10 Executive’s Warranty and Indemnity. Executive hereby represents and
warrants that Executive: (i) has the full and unqualified right to enter into
and fully perform this Agreement according to each and every term and condition
contained herein; (ii) has not made any agreement, contractual obligation, or
commitment in contravention of any of the terms and conditions of this Agreement
or which would prevent Executive from performing according to any of the terms
and conditions contained herein; and (iii) has not entered into any agreement
with any prior employer or other person, corporation or entity which would in
any way adversely affect Executive’s or Employer’s right to enter into this
Agreement. Furthermore, Executive hereby agrees to fully indemnify and hold
harmless Employer and each of its subsidiaries, affiliates and related entities,
and each of their respective officers, directors, employees, agents, attorneys,

13



--------------------------------------------------------------------------------



 



shareholders, insurers and representatives from and against any and all losses,
costs, damages, expenses (including attorneys’ fees and expenses), liabilities
and claims, arising from, in connection with, or in any way related to
Executive’s breach of any of the representations or warranties contained in this
Section 15.11.
     15.11 Venue. Any action to enforce, challenge or construe the terms or
making of this Agreement or to recover for its breach shall be litigated
exclusively in a state court located in Marion County, Indiana, except that the
Employer may elect, at its sole and absolute discretion, to litigate the action
in the county or state where any breach by Executive occurred or where Executive
can be found. Executive acknowledges and agrees that this venue provision is an
essential provision of this Agreement and Executive hereby waives any defense of
lack of personal jurisdiction or improper venue.
     15.12 Indemnification. Executive shall be entitled to the benefit of the
indemnification provisions set forth in Employer’s Amended and Restated Articles
of Incorporation and/or By-Laws, or any applicable corporate resolution, as the
same may be amended from time to time during the Term (not including any
limiting amendments or additions, but including any amendments or additions that
add to or broaden the protection afforded to Executive at the time of execution
of this Agreement) to the fullest extent permitted by applicable law.
Additionally, Employer shall cause Executive to be indemnified in accordance
with Chapter 37 of the Indiana Business Corporation Law (the “IBCL”), as the
same may be amended from time to time during the Term, to the fullest extent
permitted by the IBCL as required to make Executive whole in connection with any
indemnifiable loss, cost or expense incurred in Executive’s performance of
Executive’s duties and obligations pursuant to this Agreement. Employer shall
also maintain during the Term an insurance policy providing directors’ and
officers’ liability coverage in a commercially reasonable amount. It is
understood that the foregoing indemnification obligations shall survive the
expiration or termination of the Term.
     15.13 Change in Control. In the event of a “Change in Control,” the rights
and obligations of Executive and Employer shall be set forth in the separate
Change in Control Agreement executed by the parties and attached to this
Agreement as Exhibit A. “Change in Control” shall have the meaning ascribed to
it in Exhibit A. Notwithstanding the preceding provisions or any provision of
Exhibit A, Employer shall have the right to amend the Change in Control
Agreement to the extent that it reasonably deems such amendment necessary to
comply with the requirements of Code Section 409A.
     15.14 Subsequent Employment by Employer. Subject to the conditions set
forth in the last sentence of this Section 15.14, in the event that Employer
does not allow this Agreement to automatically renew according to its terms for
any Contract Year after February 28, 2009, Employer shall continue to make
regular payments of Executive’s Base Salary for either: (a) twelve (12) months;
or (b) until such time as Executive commences subsequent employment with a new

14



--------------------------------------------------------------------------------



 



employer, whichever first occurs (the “Severance Payment”). It is understood and
agreed that, as a material condition upon which Executive shall be entitled to
receive the Severance Payment, Executive agrees to promptly notify Employer of
the commencement date upon which Executive begins subsequent employment with a
new employer. It is further understood and agreed that Executive shall not be
entitled to any additional severance compensation upon the termination or
expiration of this Agreement other than the Severance Payment. Executive shall
not be entitled to the Severance Payment as otherwise specified in this
Agreement or if Executive’s employment is terminated either (i) by Employer
under Section 9.1, (ii) by reason of Executive’s incapacity or death under
Sections 10 or 11, (iii) by Executive for any reason other than a material
breach of this Agreement by Employer, or (iv) by Executive not allowing this
Agreement to automatically renew according to its terms for any Contract Year
after February 28, 2009.
     IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
date first written above.

            EMMIS OPERATING COMPANY
(“Employer”)
      By:   /s/ Jeffrey H. Smulyan         Jeffrey H. Smulyan        Chief
Executive Officer     

            MICHAEL LEVITAN
(“Executive”)
      /s/ Michael Levitan       Michael Levitan         

15



--------------------------------------------------------------------------------



 



         

Exhibit A
Change in Control Agreement
The Emmis Communications Corporation Change in Control Severance Agreement
between Emmis Communications Corporation and Michael Levitan dated February 7,
2005 is hereby incorporated by reference.

 